Exhibit 10.69

MATSON, INC.

performance SHARE AWARD AGREEMENT

RECITALS

A.        Matson, Inc., a Hawaii corporation (along with any subsequent
corporate successor to all or substantially all of the assets or voting stock of
Matson, Inc., which has by appropriate action assumed the Plan, the
“Corporation”).   The Corporation has implemented the Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
participate in one or more cash or equity incentive compensation programs
designed to motivate, attract and retain the services of persons who contribute
to the success of the Corporation.

B.        Participant is to render valuable services to the Corporation (or any
Parent or Subsidiary), and this Agreement is executed pursuant to, and is
intended to carry out the purposes of, the Plan in connection with the
Corporation’s issuance of shares of Common Stock to Participant under the Stock
Issuance Program.

C.        All capitalized terms in this Agreement shall have the meaning
assigned to them in the attached Appendix A, or if not defined in that appendix,
as defined in the Plan.

NOW, THEREFORE, it is hereby agreed as follows:

1.        Grant of Performance Shares.  The Corporation hereby awards to
Participant, as of the Award Date, Performance Shares under the Plan.  The
number of shares of Common Stock underlying the award and the applicable
performance vesting requirements for those shares are set forth in the Award
Notice.  The remaining terms and conditions governing the Award shall be as set
forth in this Agreement.

2.        Limited Transferability.  Prior to the actual issuance of the Shares
which vest hereunder, Participant may not transfer any interest in the
Performance Shares subject to the Award or the underlying Shares or pledge or
otherwise hedge the sale of those Performance Shares or Shares, including
(without limitation) any short sale or any acquisition or disposition of any put
or call option or other instrument tied to the value of those Shares.  However,
any Shares which vest hereunder but otherwise remain unissued at the time of
Participant’s death may be transferred pursuant to the provisions of
Participant’s will or the laws of inheritance or to Participant’s designated
beneficiary or beneficiaries of this Award. Participant may also direct the
Corporation to record the ownership of any Shares which in fact vest and become
issuable hereunder in the name of a revocable living trust established for the
exclusive benefit of Participant or Participant and his or her spouse.
Participant may make such a beneficiary designation or ownership directive at
any time by filing the appropriate form with the Plan Administrator or its
designee.

3.        Vesting Requirements.  The actual number of Shares that may vest and
become issuable pursuant to the Performance Shares shall be determined pursuant
to a two-step process:  (i) first there shall be calculated the maximum number
of Shares in which Participant can







--------------------------------------------------------------------------------

 



vest based upon the level at which the Performance Goal specified on Schedule I
to the Award Notice is actually attained as modified by the TSR Modifier and
(ii) then the number of the Performance-Qualified Shares resulting from the
clause (i) calculation in which Participant shall actually vest shall be
determined on the basis of his or her completion of the applicable Service
vesting provisions set forth below.  Accordingly, the vesting of the Shares
shall be calculated as follows:

(a)        Performance Vesting:  Following the completion of the Performance
Period, the Plan Administrator shall determine the applicable number of
Performance-Qualified Shares in accordance with the provisions of the Award
Notice and Schedule I attached thereto. The Plan Administrator generally expects
to complete this determination within sixty (60) days after the end of the
Performance Period.

(b)        Service Vesting:  The Performance-Qualified Shares so determined
represent the maximum number of Shares in which Participant can vest
hereunder.  The actual number of Shares in which Participant shall vest shall be
determined as follows:

(i)         If Participant continues in Service through the completion of the
three (3)-year Performance Period, Participant shall vest in all of the
Performance-Qualified Shares. The Shares underlying those particular
Performance-Qualified Shares shall generally be issued to Participant during the
period beginning with the first business day of the first calendar year
following the completion of the Performance Period and ending on March 15th of
that year.

(ii)        If Participant ceases Service prior to the completion of the
Performance Period by reason of Early Retirement, Normal Retirement, death or
Permanent Disability, then Participant shall, upon the completion of such
Performance Period, vest in a portion of the Performance-Qualified Shares
determined by multiplying (x) the maximum number of Performance-Qualified Shares
in which Participant would have vested, based on the actual level of Performance
Goal attainment for the Performance Period, had Participant completed the three
(3)-year Service vesting requirement set forth in subparagraph (i) above by (y)
a fraction, the numerator of which is the number of months of actual Service
completed by Participant in such Performance Period (rounded to the closest
whole month), and the denominator of which is thirty-six (36) months.  The
Shares underlying the Performance-Qualified Shares in which Participant vests in
accordance with this subparagraph (ii) shall generally be issued to Participant
(or in the event of the death of Participant, then to Participant’s heirs or
beneficiaries) during the period beginning with the first business day of the
first calendar year following the completion of the Performance Period and
ending on March 15th of that year.

(iii)       If Participant’s Service ceases for any other reason prior to the
completion of the Performance Period, then Participant shall not vest in any of
the Performance-Qualified Shares and all of Participant's right, title and
interest to the Shares subject to this Award shall cease.





2

--------------------------------------------------------------------------------

 



Schedule I attached to this Agreement sets forth examples illustrating the
calculation of the number of Shares in which the Participant may vest based upon
hypothetical levels of Performance Goal attainment and service vesting
requirements.

4.        Stockholder Rights.  The holder of this Award shall not have any
stockholder rights, including voting, dividend or liquidation rights, with
respect to the Shares subject to the Award until Participant becomes the record
holder of those Shares upon their actual issuance following the Corporation’s
collection of the applicable Withholding Taxes.

5.        Change in Control.  Notwithstanding Paragraph 3 above, the following
provisions shall apply to the extent a Change in Control is consummated prior to
the completion of the applicable Performance Period and shall have no force or
effect in the event the closing of the Change in Control occurs on or after the
completion of the Performance Period.

(a)        This Award may be assumed by the successor entity or otherwise
continued in full force and effect, provided, however, that the securities
subject to such Award following such assumption or continuation are actively
traded on an established securities exchange, or may be replaced with a
substitute equivalent award established by the successor entity.  In such event,
the following provisions shall be in effect:

(i)         The Performance-Vesting requirements of this Agreement shall
terminate, and the assumption or continuation of this Award shall be effected in
accordance with Paragraph 5(b) below on the basis of the number of Change in
Control Shares.  The Service-vesting and issuance provisions of Paragraph
3(b)(i) shall continue in effect with respect to the assumed or continued Award.

(ii)        If Participant ceases Service prior to completion of the Performance
Period by reason of Early Retirement, Normal Retirement, death or Permanent
Disability, then Participant shall, upon the closing of the Change in Control or
(if later) such cessation of Service, vest in that number of Shares determined
by multiplying (x) the number of Change in Control Shares by (y) a fraction, the
numerator of which is the number of months of actual Service completed by
Participant in such Performance Period (rounded to the closest whole month), and
the denominator of which is thirty-six (36) months.  The Shares in which
Participant so vests shall be issued to Participant on the earlier of (i) the
date the Shares would have otherwise been issued pursuant to the provisions of
Paragraph 3(b)(ii) in the absence of such Change in Control or, should such
cessation of Service occur after such Change in Control but within twenty-four
(24) months after the closing of a Qualifying Change in Control, (ii) the date
of Participant’s Separation from Service due to such cessation of Service.

(iii)       To the extent the substitute equivalent award is in the form of
cash, a cash retention account shall be established and shall initially be
credited with the Fair Market Value (at the effective time of the Change in
Control) of the number of Change in Control Shares, and interest shall accrue on
the





3

--------------------------------------------------------------------------------

 



outstanding balance of such account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 9,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street
Journal.  The cash retention account shall vest and be paid out in accordance
with the Service vesting and issuance provisions of Paragraph 3(b)(i) or (to the
extent applicable) in accordance with the pro-rata Service vesting and issuance
provisions of Paragraph 5(a)(ii) above. The Participant’s interest in the
account shall at all times be that of a general, unsecured creditor.

(iv)        In the event of such assumption or continuation of this Award or
such replacement of the Award with a substitute equivalent award, no accelerated
vesting of the Performance Shares subject to this Award or the underlying Shares
shall occur at the time of the Change in Control, and the Service-vesting
provisions of Paragraph 3(b) shall continue in full force and effect. 

(b)        In the event this Award is assumed, otherwise continued in effect, or
replaced in connection with such Change in Control, the securities subject to
the Award shall be adjusted immediately after the consummation of that Change in
Control so as to apply to the number and class of securities into which the
number of Change in Control Shares would have been converted in consummation of
that Change in Control had that number of Shares actually been issued and
outstanding at that time. To the extent the actual holders of the outstanding
Common Stock receive cash consideration for their Common Stock in consummation
of the Change in Control, the successor corporation (or parent entity) may, in
connection with the assumption or continuation of the Performance Shares subject
to the Award at that time, but subject to the Plan Administrator’s approval
prior to the Change in Control, substitute one or more shares of its own common
stock with a fair market value equivalent to the cash consideration paid per
share of Common Stock in the Change in Control transaction, provided such common
stock is readily tradable on an established U.S. securities exchange or market.

(c)        Upon Participant’s Separation from Service due to an Involuntary
Termination occurring within twenty-four (24) months after a Change in Control
in which this Award is assumed or continued in effect, Participant shall
immediately vest in that number of Shares equal to the Change in Control Shares
that remain unvested, and that number of Shares shall be issued to Participant
on the date of Participant’s Separation from Service due to such cessation of
Service.  Should this Award be replaced with a substitute equivalent award in
accordance with Paragraph 5(a), then that award shall vest upon Participant’s
Separation from Service due to the Involuntary Termination, provided and only if
such Involuntary Termination occurs within twenty-four (24) months following the
Change in Control. Such vested portion of the award shall be issued or
distributed, as applicable, on the date of Participant’s Separation from
Service, provided such Separation from Service occurs within twenty-four (24)
months after a Qualifying Change in Control.  Except for the number of Shares,
or such equivalent award, distributed in accordance with the foregoing
provisions of this Paragraph 5(c), Participant shall





4

--------------------------------------------------------------------------------

 



have no further right or entitlement to any additional Shares or other cash or
property hereunder upon such Separation from Service. 

(d)        If the Award is not (1) assumed by the successor entity, (2)
otherwise continued in effect or (3) replaced with a substitute equivalent award
in accordance with Paragraph 5(a), then the following provisions shall apply:

(i)          If Participant continues in Service through the effective date of
the Change in Control, then Participant shall, upon the closing of such Change
in Control, vest in that number of Shares equal to the Change in Control
Shares.  The Shares in which Participant so vests shall be converted into the
right to receive the same consideration per share of Common Stock payable to the
other stockholders of the Corporation in consummation of the Change in Control.
Such consideration per Share shall be distributed to Participant on the earliest
to occur of (x) the date the Share would have otherwise been issued pursuant to
the Service vesting and issuance provisions set forth in Paragraph 3(b)(i) in
the absence of such Change in Control, (y) the date of Participant’s Separation
from Service, provided such Separation from Service occurs within twenty-four
(24) months after a Qualifying Change in Control, or (z) the first date upon or
following a Qualifying Change in Control transaction on which the distribution
can be made without contravention of any applicable provisions of Code Section
409A.

(ii)        To the extent the consideration payable per share of Common Stock in
the Change in Control is in the form of cash, a fully-vested cash retention
account shall be established by the successor entity at the time of such Change
in Control for each Share that vests on an accelerated basis in accordance with
Paragraph 5(d)(i) above.  Such account shall be credited with the amount of the
cash consideration payable for the Shares, and interest shall accrue on the
outstanding balance of that account, for the period commencing with the closing
date of the Change in Control and continuing through the date of the final
payment of the account, including any deferred payment date under Paragraph 9,
at a variable per annum rate, compounded semi-annually, equal to the prime rate
of interest as in effect from time to time during such period, as determined on
the basis of the prime rate quotations published in The Wall Street
Journal.  The cash retention account, together with all accrued interest thereon
through the actual payment date, shall be distributed, as to each Share to which
that cash retention accounts pertains, in accordance with the foregoing
distribution provisions of Paragraph 5(d)(i) above.  Participant’s interest in
the account shall at all times be that of a general, unsecured creditor.

(iii)        If Participant ceases Service prior to the effective date of the
Change in Control by reason of Early Retirement, Normal Retirement, death or
Permanent Disability then Participant shall, upon the closing of such Change in
Control, vest in that number of Shares determined by multiplying (x) the number
of Change in Control Shares by (y) a fraction, the numerator of which is





5

--------------------------------------------------------------------------------

 



the number of months of actual Service completed by Participant in such
Performance Period (rounded to the closest whole month), and the denominator of
which is thirty-six (36) months. The Shares in which Participant so vests shall
be converted into the right to receive the same consideration per share of
Common Stock payable to the other stockholders of the Corporation in
consummation of the Change in Control. Such consideration per Share shall be
distributed to Participant on the earlier of (A) the date the Share would have
otherwise been issued pursuant to the provisions of Paragraph 3(b)(ii) in the
absence of such Change in Control or (B) the first date upon or following a
Qualifying Change in Control transaction on which the distribution can be made
without contravention of any applicable provisions of Code Section 409A.

(iv)        Except for the amount of consideration so calculated, Participant
shall have no further right or entitlement to any additional Shares or
consideration under this Award.

6.        Change in Control Benefits Agreement.  Notwithstanding anything to the
contrary in this Agreement, if Participant is, at the time of a change in
control or ownership of the Corporation (whether or not that transaction
constitutes a Change in Control hereunder), a party to a Change in Control
Benefits Agreement with the Corporation, then the provisions of that agreement
shall, to the extent applicable to this Award, govern Participant’s rights and
benefits with respect to the restricted stock units and underlying Shares
subject to this Agreement, and in the event of any conflict between the
provisions of that Change in Control Benefits Agreement and this Agreement, the
provisions of the Change in Control Benefits Agreement shall be controlling;
provided, however, that in the event there is any conflict between the issuance
or distribution provisions of this Agreement and the issuance or distribution
provisions of the Change in Control Benefits Agreement, the issuance and
distribution provisions of this Agreement shall be controlling.  

7.        Adjustment in Shares.  Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares, spin-off transaction, extraordinary dividend or
distribution or other change affecting the outstanding Common Stock as a class
without the Corporation’s receipt of consideration, or should the value of
outstanding shares of Common Stock be reduced as a result of a spin-off
transaction or an extraordinary dividend or distribution, or should there occur
any merger, consolidation or other reorganization or similar corporate
transaction, then equitable adjustments shall be made by the Plan Administrator
to the total number and/or class of securities or other property issuable
pursuant to this Award in order to reflect such change and thereby prevent a
dilution or enlargement of benefits hereunder. In making such equitable
adjustments, the Plan Administrator shall take into account any amounts credited
to Participant’s book account, if applicable, under Paragraph 5 in connection
with the transaction, and the determination of the Plan Administrator shall be
final, binding and conclusive as provided in Section III.C. of Article One of
the Plan.  In the event of any Change in Control transaction, the adjustment
provisions of Paragraph 5(b) shall be controlling.





6

--------------------------------------------------------------------------------

 



8.        Issuance of Vested Shares and Applicable Withholding Taxes. 

(a)        Any Shares to be issued to Participant in accordance with the
foregoing provisions of this Agreement shall be in the form of a book entry
evidencing ownership of those Shares. Actual certificates for the vested Shares
evidenced by book entry ownership shall be promptly delivered upon the request
of Participant or any other person having an interest at the time in those
Shares.

(b)        The Corporation shall collect the Withholding Taxes with respect to
each non-Share distribution by withholding a portion of that distribution equal
to the amount of the applicable Withholding Taxes, with the cash portion of the
distribution to be the first portion so withheld. 

(c)        The Corporation may, in its sole discretion, establish a procedure to
permit the satisfaction of the Withholding Taxes by the Participant in the form
of cash and shall inform Participant.  In that event, Participant shall (i) make
satisfactory arrangements with the Corporation’s Human Resources Department, on
or before the expiration of the notification period designated by the
Corporation preceding the applicable issuance date of the Shares, to pay the
applicable Withholding Taxes through the delivery of cash or a cash equivalent
to the Corporation in the amount of such Withholding Taxes and (ii) delivers
such payment to the Corporation not later than that issuance date.  Otherwise
the Corporation shall collect the Withholding Taxes applicable to the Share
issuance through the following automatic share withholding method:

-        On the applicable issuance date, the Corporation shall withhold, from
the vested Shares otherwise issuable to Participant at that time, a portion of
those Shares with a Fair Market Value (measured as of the issuance date) equal
to the applicable Withholding Taxes; provided, however, that the number
of  Shares which the Corporation shall be required to so withhold shall not
exceed in Fair Market Value the amount necessary to satisfy the Corporation’s
required tax withholding obligations using the minimum statutory withholding
rates for federal and state tax purposes, including payroll taxes, that are
applicable to supplemental taxable income, or such greater amount as may be
permitted by the financial accounting standards then applicable to the
Corporation.

(d)        Notwithstanding the foregoing provisions of this Paragraph 8, the
employee portion of the federal, state and local employment taxes required to be
withheld by the Corporation in connection with the vesting of the Shares or any
other amounts hereunder (the “Employment Taxes”) shall in all events be
collected from the Participant no later than the last business day of the
calendar year in which the Shares or other amounts vest hereunder.  Accordingly,
to the extent the applicable issuance date for one or more vested Shares or the
distribution date for such other amounts is to occur in a year subsequent to the
calendar year in which those Shares or other amounts vest, the Participant
shall, on or before the last business day of the calendar year in which the
Shares or other amounts vest, deliver to the Corporation a check payable to its
order in the dollar amount equal to the Employment Taxes required to be withheld
with respect to those Shares or other amounts.  The provisions of this Paragraph
8(d) shall be





7

--------------------------------------------------------------------------------

 



applicable only to the extent necessary to comply with the applicable tax
withholding requirements of Code Section 3121(v).

(e)        Except as otherwise provided in Paragraph 5 or this Paragraph 8, the
settlement of all restricted stock units which vest under the Award shall be
made solely in shares of Common Stock.  In no event, however, shall any
fractional shares be issued.  Accordingly, the total number of shares of Common
Stock to be issued at the time the Award vests shall, to the extent necessary,
be rounded down to the next whole share in order to avoid the issuance of a
fractional share.

9.        Code Section 409A.    Notwithstanding any provision to the contrary in
this Agreement, to the extent this Award may be deemed to create a deferred
compensation arrangement under Code Section 409A, then the following limitation
and provisions shall apply:

-        No Shares or other amounts which become issuable or distributable under
this Agreement upon Participant’s Separation from Service shall actually be
issued or distributed to Participant prior to the earlier of (i) the first (1st)
day of the seventh (7th) month following the date of such Separation from
Service or (ii) the date of Participant’s death, if Participant is deemed at the
time of such Separation from Service to be a specified employee under Section
1.409A-1(i) of the Treasury Regulations issued under Code Section 409A, as
determined by the Plan Administrator in accordance with consistent and uniform
standards applied to all other Code Section 409A arrangements of the
Corporation, and such delayed commencement is otherwise required in order to
avoid a prohibited distribution under Code Section 409A(a)(2).  The deferred
Shares or other distributable amount shall be issued or distributed in a lump
sum on the first (1st) day of the seventh (7th) month following the date of
Participant’s Separation from Service or, if earlier, the first day of the month
immediately following the date the Corporation receives proof of Participant’s
death.

-        Participant’s right to receive each installment of Shares or other
installment distribution pursuant to the terms of this Agreement shall, for
purposes of Code Section 409A, be treated as a right to receive a series of
separate payments.

10.        Compliance with Laws and Regulations.  The issuance of shares of
Common Stock pursuant to the Award shall be subject to compliance by the
Corporation and Participant with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Common Stock may be listed for trading at the time of such issuance.

11.        Notices.  Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices.  Any notice required to
be given or delivered to Participant shall be in writing and addressed to
Participant at the address indicated below Participant’s signature line on





8

--------------------------------------------------------------------------------

 



the Award Notice.  All notices shall be deemed effective upon personal delivery
or upon deposit in the U.S. mail, postage prepaid and properly addressed to the
party to be notified.

12.        Successors and Assigns.  Except to the extent otherwise provided in
this Agreement, the provisions of this Agreement shall inure to the benefit of,
and be binding upon, the Corporation and its successors and assigns and
Participant, Participant’s assigns, the legal representatives, heirs and
legatees of Participant’s estate and any beneficiaries of the Award designated
by Participant.

13.        Construction. 

(a)        This Agreement and the Award evidenced hereby are made and granted
pursuant to the Plan and are in all respects limited by and subject to the terms
of the Plan and any applicable Change in Control Benefits Agreement.  All
decisions of the Plan Administrator with respect to any question or issue
arising under the Plan or this Agreement shall be conclusive and binding on all
persons having an interest in the Award.

(b)         To the extent there is any ambiguity as to whether any provision of
this Agreement would otherwise contravene one or more applicable requirements or
limitations of Section 409A of the Internal Revenue Code and the Treasury
Regulations thereunder, such provision shall be interpreted and applied in a
manner that complies with the applicable requirements of Section 409A of the
Internal Revenue Code and the Treasury Regulations thereunder.

(c)        This Agreement shall not in any way affect the right of the
Corporation to adjust, reclassify, reorganize or otherwise change its capital or
business structure or to merge, consolidate, dissolve, liquidate or sell or
transfer all or any part of its business or assets.

14.        Governing Law.  The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Hawaii without
regard to that State’s conflict-of-laws rules.

15.        Arbitration.    

(a)        Any dispute or controversy arising under or in connection with this
Agreement shall be settled exclusively by arbitration, conducted before a single
arbitrator who is an attorney or retired judge with expertise and experience in
the field of employment law.  The arbitration shall be held under the auspices
of JAMS in accordance with JAMS then-current Employment Arbitration Rules and
Procedures (available at http://www.jamsadr.com/rules-employment-arbitration/)
and subject to JAMS Policy on Employment Arbitration Minimum Standards of
Procedural Fairness.  The arbitration shall take place in or near the city in
which Participant is employed by the Corporation or was last employed by the
Corporation.  The arbitrator shall make a written award and shall prepare a
written opinion containing the findings and conclusions on which the award was
based.  The decision of the arbitrator will be final and binding upon the
parties hereto.  Judgment may be entered on the arbitrator’s award in any court





9

--------------------------------------------------------------------------------

 



having jurisdiction.  The parties acknowledge and agree that in connection with
any such arbitration and regardless of outcome, (a) each party shall pay all of
its own costs and expenses, including, without limitation, its own legal fees
and expenses, and (b) the arbitration costs shall be borne entirely by the
Corporation.  The arbitration shall be confidential and no details concerning
such arbitration shall be disclosed or released to any third party without the
specific written consent of the non-disclosing party, unless required by law or
court order, as necessary to prosecute or defend the arbitration, or in
connection with enforcement of any decision in such arbitration.  This agreement
to arbitrate is mutually entered into between the parties. Each party fully
understands and agrees that they are giving up certain rights otherwise afforded
to them by civil court actions, including but not limited to the right to a jury
trial.  Nothing in this Agreement shall prevent Participant from filing charges
or claims with the Equal Employment Opportunity Commission, the U.S. Department
of Labor, or any other federal, state or local government agency.  However,
Participant may seek individual monetary relief only through arbitration under
this Agreement.  The Corporation and Participant further agree that any claim
submitted to arbitration must be brought in the party’s individual capacity, and
not as a plaintiff or class member in any purported class, representative or
consolidated proceeding.

(b)        Each party fully understands and agrees that they are giving up
certain rights otherwise afforded to them by civil court actions, including but
not limited to the right to a jury trial. 

16.        Coverage under Recoupment Policy.  If Participant is on the Award
Date, or at any time thereafter becomes, either an executive officer of the
Corporation subject to Section 16 of the 1934 Act, or a participant in the
Corporation’s Performance Improvement Incentive Plan, then Participant shall be
subject to the Matson, Inc. Policy Regarding Recoupment of Certain Compensation
(the “Recoupment Policy”), the terms of which are hereby incorporated herein by
reference and receipt of a copy of which Participant hereby acknowledges. If
Participant is subject to the Recoupment Policy, then any incentive compensation
that is paid or granted to, or received by, Participant during the three-year
period preceding the date on which the Corporation is required to prepare an
accounting restatement due to material non-compliance with any applicable
financial reporting requirements under the federal securities laws shall be
subject to recovery and recoupment pursuant to the terms of such policy.  For
purposes of such Recoupment Policy, “incentive compensation” means all cash or
equity-based award (e.g., stock award, restricted stock unit award, performance
share award or stock option grant or shares of Common Stock issued thereunder)
or any profit sharing payment or distribution that is based upon the achievement
of financial performance metrics.  An additional copy of the Recoupment Policy
is available upon request made to the Corporate Secretary at the Corporation’s
principal offices.

17.        Data Privacy.  

(a)        Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement by the Corporation for the
exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.

(b)        Participant understands that the Corporation holds certain personal





10

--------------------------------------------------------------------------------

 



information about Participant regarding Participant’s employment, the nature and
amount of Participant’s compensation and the fact and conditions of
Participant’s participation in the Plan, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, tax file
number, salary, nationality, job title, any shares of stock or directorships
held in the Corporation, details of all equity awards or any other entitlement
to Shares awarded, canceled, exercised, vested, unvested or outstanding in
Participant’s favor, for the purpose of implementing, administering and managing
the Plan (the “Data”).  Participant understands that the Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan, that these recipients may be located in Participant’s
country, or elsewhere, and that the recipient’s country may have different data
privacy laws and protections than Participant’s country.  Participant authorizes
the recipients to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan, including any requisite
transfer of such Data as may be required to a broker or other third
party.  Participant understands that the Data will be held only as long as is
necessary to implement, administer and manage Participant’s participation in the
Plan. 

18.        Amendment.  This Agreement may not be altered, modified, or amended
except by written instrument signed by the parties hereto; provided that the
Corporation may alter, modify or amend this Agreement unilaterally if such
change is not materially adverse to Participant or to cause this Agreement to
comply with applicable law.

19.        Other Agreements Superseded.  The Award Notice, this Agreement, and
the Plan constitute the entire understanding between Participant and the
Corporation regarding the Award.  Any prior agreements, commitments or
negotiations concerning the Award are superseded.

20.        Governing Plan Document.  The Award is subject to all the provisions
of the Plan, the provisions of which are hereby made a part of the Award, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan.

 



11

--------------------------------------------------------------------------------

 



APPENDIX A

DEFINITIONS

The following definitions shall be in effect under the Agreement:

A.        Agreement shall mean this Performance Share Award Agreement.

B.        Award shall mean the award of Performance Shares made to Participant
pursuant to the terms of this Agreement.

C.        Award Date shall mean the date the Performance Shares are awarded to
Participant pursuant to the Agreement and shall be the date specified in
Paragraph 1 of the Award Notice.

D.        Award Notice shall mean the Notice of Award of Performance Shares
delivered to Participant in which there is set forth the basic terms of the
Performance Shares subject to this Agreement.

E.        Cause shall have the meaning set forth in the Plan document; provided,
however, that in the event Participant is, at the time the Corporation (or any
Parent or Subsidiary) purports to terminate Participant’s Employee status for
Cause, a party to a Change in Control Benefits Agreement applicable to the
Award, the term Cause shall have the meaning ascribed to that term in such
Change in Control Benefits Agreement.

F.        Change in Control shall have the meaning set forth in the Plan;
provided, however, that in the event Participant is a party to a Change in
Control Benefits Agreement applicable to the Award, the term Change in Control
shall have the meaning ascribed to that term in such Change in Control Benefits
Agreement.

G.       Change in Control Benefits Agreement shall mean any separate agreement
between Participant and the Corporation which provides Participant with special
vesting acceleration and/or other special benefits with respect to one or more
awards of restricted stock units made to Participant for shares of Common Stock,
including (to the extent applicable) the restricted stock units evidenced by
this Agreement, in the event of a change in control or ownership of the
Corporation (whether or not constituting a Change in Control hereunder).

H.       Change in Control Shares shall mean the number of Shares obtained by
multiplying the Vested Percentage by the greater of (i) the number of
Performance-Qualified Shares issuable under the Award at Target Level Attainment
of the Performance Goal (without any adjustment for the TSR Modifier), or (ii)
the number of Performance-Qualified Shares issuable under the Award based on
actual performance of the Performance Goal through the date of the Change in
Control (without any adjustment for the TSR Modifier).  





A-1

--------------------------------------------------------------------------------

 



I.         Early Retirement shall mean Participant’s retirement from Service,
with the prior approval of the Corporation (or the Parent or Subsidiary
employing Participant), on or after the attainment of age fifty-five (55) and
the completion of at least five (5) years of Service.

J.         Extraordinary Level Attainment shall mean the Corporation’s
achievement of the Performance Goal set forth in Schedule I to the Award Notice
at the level designated as Extraordinary Level attainment for that goal.

K.        Good Reason shall have the meaning set forth in the Plan; provided
however, in the event Participant is at the time of his or her cessation of
Employee status a party to a Change in Control Benefits Agreement applicable to
the Award evidenced by this Agreement, the term Good Reason shall have the
meaning ascribed to that term in such Change in Control Benefits Agreement.

L.        Normal Retirement shall mean shall mean the cessation of Service by
reason of retirement at or after the attainment of age sixty-five (65).

M.        Participant shall mean the person to whom the Award is made pursuant
to the Agreement.

N.        Performance Goal shall mean the performance goal specified on Schedule
I of the Award Notice.

O.        Performance Period shall mean the period specified on Schedule I of
the Award Notice over which the attainment of the Performance Goal is to be
measured.

P.        Performance-Qualified Shares shall mean the maximum number of Shares
in which Participant can vest based on the level at which the Performance Goal
for the Performance Period is attained and shall be calculated in accordance
with the provisions of the Award Notice.  In no event shall the number of such
Performance-Qualified Shares exceed two hundred fifty percent (250%) of the
designated number of Performance Shares set forth in the Performance Shares
section of the Award Notice.  Each Performance-Qualified Share that vests
pursuant to the terms of the Award shall entitle Participant to receive one
Share.

Q.        Performance Shares shall mean the number of phantom shares of Common
Stock awarded under this Agreement that shall be applied to the calculation of
the maximum number of Performance-Qualified Shares (if any) based on the level
at which the Performance Goal is in fact attained over the applicable
Performance Period.

R.        Plan shall mean the Corporation’s 2016 Incentive Compensation Plan.

S.        Qualifying Change in Control shall mean the date on which there occurs
a Change in Control that also qualifies as: (i) a change in the ownership of the
Corporation, as determined in accordance with  Section 1.409A-3(i)((5)(v) of the
Treasury Regulations, (ii) a change in the effective control of the Corporation,
as determined in accordance with  Section 1.409A-3(i)((5)(vi) of the Treasury
Regulations, or (iii) a change in the ownership of a substantial





A-2

--------------------------------------------------------------------------------

 



portion of the assets of the Corporation, as determined in accordance
with  Section 1.409A-3(i)((5)(vii) of the Treasury Regulations.

T.        Separation from Service shall mean the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment.  The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is less than fifty percent (50%) of the
average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months of employment (or such shorter
period for which he or she may have rendered such services).  Solely for
purposes of determining when a Separation from Service occurs, Participant will
be deemed to continue in “Employee” status for so long as he or she remains in
the employ of one or more members of the Employer Group, subject to the control
and direction of the employer entity as to both the work to be performed and the
manner and method of performance. “Employer Group” means the Corporation and any
Parent or Subsidiary and any other corporation or business controlled by,
controlling or under common control with, the Corporation, as determined in
accordance with Sections 414(b) and (c) of the Code and the Treasury Regulations
thereunder, except that in applying Sections 1563(1), (2) and (3) of the Code
for purposes of determining the controlled group of corporations under Section
414(b), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in such sections and in applying
Section 1.414(c)-2 of the Treasury Regulations for purposes of determining
trades or businesses that are under common control for purposes of Section
414(c), the phrase “at least 50 percent” shall be used instead of “at least 80
percent” each place the latter phrase appears in Section  1.4.14(c)-2 of the
Treasury Regulations.  Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Section 409A of the Code.

U.        Service shall mean Participant’s performance of services for the
Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of a board of directors (including the Board), or a
Consultant. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service as an Employee shall not be deemed to cease
during a period of military leave, sick leave or other personal leave approved
by the Plan Administrator; provided, however, that the following special
provisions shall be in effect for any such leave:

(i)        Should the period of such leave (other than a disability leave)
exceed six (6) months, then Participant shall be deemed to cease Service and to
incur a Separation from Service upon the expiration of the initial six (6)-month
period of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary). 





A-3

--------------------------------------------------------------------------------

 



(ii)         Should the period of a disability leave exceed twenty-nine (29)
months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial twenty-nine
(29)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation (or any
Parent or Subsidiary).   For such purpose, a disability leave shall be a leave
of absence due to any medically determinable physical or mental impairment that
can be expected to result in death or to last for a continuous period of not
less than six (6) months and causes Participant to be unable to perform the
duties of his or her position of employment with the Corporation (or any Parent
or Subsidiary) or any substantially similar position of employment.

(iii)        Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period Participant is on a leave of absence. 

V.        Shares shall mean the shares of Common Stock which may vest and become
issuable under the Award pursuant to the terms of this Agreement and the Award
Notice.

W.       Target Level Attainment shall mean the Corporation’s achievement of the
Performance Goal set forth in Schedule I to the Award Notice at the level
designated as Target Level attainment for that goal.

X.        TSR Modifier shall mean the adjustment on the basis of the relative
total shareholder return that is applied to the number of Shares that may vest
based on attainment of the Performance Goal as set forth in Schedule I of the
Award Notice.

Y.        Vested Percentage shall mean (i) fifty percent (50%) if the Change in
Control is consummated during the first eighteen (18) months of the Performance
Period and (ii) one hundred percent (100%) if the Change in Control is
consummated after the first eighteen (18) months of the Performance Period, but
prior to the completion of the Performance Period.

 

 



A-4

--------------------------------------------------------------------------------

 



SCHEDULE I

ILLUSTRATION OF VESTING CALCULATIONS

The following examples are for illustration purposes only:

1.      Participant receives an Award for 100 Shares at Target Level and
Participant continues in Service until the expiration of the requisite three
(3)-year Service vesting period. If the Performance Goal is attained at the
Target Level, Participant shall vest in 100 Shares following the completion of
the Performance Period.  The actual number of shares issuable to the Participant
will range from 75 to 125 based on the TSR Modifier.  If the Performance Goal is
attained at the Extraordinary Level, Participant shall vest in an additional 100
Shares for a total of 200 Shares following the completion of the Performance
Period.  The actual number of shares issuable to the Participant will range from
150 to 250 based on the TSR Modifier. 

2.      Participant receives an Award for 100 Shares at Target Level and
Participant ceases Service due to Permanent Disability halfway through the
Performance Period.  If the Performance Goal is attained at the Target Level,
Participant shall vest in 50 of the Shares.  The actual number of shares
issuable to the Participant will range from 37 to 62 based on the TSR
Modifier.  On the other hand, if the Performance Goal is attained at the
Extraordinary Level, Participant shall vest in an additional 50 Shares for a
total of 100 Shares.  The actual number of shares issuable to the Participant
will range from 75 to 125 based on the TSR Modifier. 

3.      Participant receives an Award for 100 Shares at Target Level and
Participant continues in Service through the completion of the three (3)-year
Service vesting period.  If the Performance Goal is attained at a point halfway
between the Threshold and Target Levels, Participant would vest in 62 of the
Shares following the completion of the Performance Period.  The actual number of
shares issuable to the Participant will range from 46 to 77 based on the TSR
Modifier.  On the other hand, if the Performance Goal is attained at a point
halfway between the Target and Extraordinary Levels, Participant would vest in
150 of the Shares following the completion of the Performance Period.  The
actual number of shares issuable to the Participant will range from 112 to 187
based on the TSR Modifier.  

4.      Participant receives an Award for 100 Shares at Target Level and
Participant ceases Service due to Permanent Disability halfway through the
Performance Period.  If the Performance Goal is attained at a point halfway
between the Threshold and Target Levels, Participant would vest in 31 of the
Shares following the completion of the Performance Period.  The actual number of
shares issuable to the Participant will range from 23 to 38 based on the TSR
Modifier.  On the other hand, if the Performance Goal is attained at a point
halfway between the Target and Extraordinary Levels, Participant would vest in
75 of the Shares following the completion of the Performance Period.  The actual
number of shares issuable to the Participant will range from 56 to 93 based on
the TSR Modifier.

 

--------------------------------------------------------------------------------